Name: COMMISSION REGULATION (EC) No 1410/95 of 22 June 1995 fixing the monthly increase applicable to the intervention price for cereals in Sweden for June 1995
 Type: Regulation
 Subject Matter: prices;  plant product;  Europe
 Date Published: nan

 23 . 6. 95 | EN | Official Journal of the European Communities No L 140/13 COMMISSION REGULATION (EC) No 1410/95 of 22 June 1995 fixing the monthly increase applicable to the intervention price for cereals in Sweden for June 1995 whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria, Finland and Sweden , and in particular Article 149 thereof, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 5 thereof, Whereas Regulation (EEC) No 1766/92 extends the inter ­ vention period in Sweden to the end of June ; whereas intervention in June 1995 must involve a price at least equal to that applicable in May ; whereas this may be achieved by applying the monthly increase fixed for May by Council Regulation (EC) No 1867/94 of 27 July 1994 fixing the monthly price increases for cereals for the 1994/95 marketing year (3) to the intervention price for cereals in Sweden for June 1995 ; Article 1 Notwithstanding Regulation (EC) No 1867/94, the monthly increase applicable in May shall apply to the intervention price for cereals in Sweden for June 1995. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 349, 31 . 12. 1994, p. 105. H OJ No L 197, 30. 7. 1994, p. 3.